                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                         THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

In the Matter of:                                        )
                                                         )
MARVIN REX RANKIN III,1                                  )
SSN: XXX-XX-3901                                         )       CASE NO. 20-80495-CRJ11
                                                         )
MARY BETH LEMMOND RANKIN                                 )
SSN: XXX-XX-7950                                         )
                                                         )
                Debtors.                                 )       CHAPTER 11
                                                         )

                    REPLY TO DEBTORS’ RESPONSE IN OPPOSITION
                    TO BRYANT BANK’S MOTION FOR STAY RELIEF

        COMES NOW, Bryant Bank (the “Bank”) by and through its undersigned counsel, and

respectfully submits this reply to Debtors Marvin Rex Rankin III and Mary Beth Lemmond

Rankin’s Response in Opposition to Bryant Bank’s Motion for Stay Relief [Doc No. 189] and

Debtors RWS Charter, LLC, and Bayport Corporation Ltd’s Response in Opposition to Bryant

Bank’s Motion for Stay Relief [Doc No. 188] as follows:

        1.      In their Responses, Debtors Marvin Rex Rankin III, Mary Beth Lemmond Rankin,

RWS Charter, LLC and Bayport Corporation Ltd (hereafter collectively referred to as “Debtors”)

argue that the Bank’s Motion for Relief from Automatic Stay (“Motion”) should be denied because

the Bank is over secured. Moreover, the Debtors state that everything was fine in this case so long

as the Bank was paying the bills post-petition but now the Bank does not desire to do so, it is guilty

of inequitable conduct and should not be allowed to liquidate its collateral.




1
 In addition to Marvin Rex Rankin III and Mary Beth Lemmond Rankin the Debtors include RWS Charter LLC,
Case No. 20-80470-CRJ11 and Bayport Corporation Ltd, Case No. 20-80471-CRJ11. On March 12, 2020 this Court
entered an Order procedurally consolidating these cases [Doc. 42].
                                                    1



Case 20-80495-CRJ11            Doc 193 Filed 11/19/20 Entered 11/19/20 12:27:15                     Desc
                                 Main Document    Page 1 of 5
       2.      Obviously, the Bank disputes that it has engaged in any inequitable conduct. On

the contrary the Bank has paid over $30,000 post-petition to pay for insurance on the Collateral

and hangar fees for which it is entitled an administrative claim. Furthermore, it has patiently

waited for the Debtors to sell the real estate at issue all the while receiving zero adequate

protection. The fact that the Bank has previously forborne from seeking relief in order to give the

Debtors the opportunity to sell its property does not justify any further delay in the Bank being

able to obtain stay relief and should not be used against it. This is why converting the RWS and

Bayport cases to Chapter 7 is not in the best interests of the Estate or its creditors. Clearly, the

Debtors have been unable to sell the real property which serves as Collateral. Granting the Bank

stay relief will allow it the opportunity to sell these properties at current market value and give

these Debtors full credit for the amount received, less costs of sale. The outcome under Chapter 7

is the same except that the net amount paid to the Bank will be significantly less which equates to

a larger deficiency balance.

       3.      Also, the Debtors assertion that the Bank’s proofs of claim preclude the Bank from

pursuing its Motion is also misplaced. Contrary to the Debtors assertion, the Bank is not bound

by the value contained within its proof of claim. Doing so would ignore the post-petition

depreciation in the collateral based on the Debtor’s possession and use. In this regard, the Supreme

Court has recognized that valuation of a secured claim occurs as of the confirmation date. See,

Rake v. Wade, 508 U.S. 464, ––––, n. 8, 113 S.Ct. 2187, 2192, n. 8, 124 L.Ed.2d 424 (1993).

(Section 1325(a)(5)(B) requires valuation of a secured claim at the date of confirmation). The

Eleventh Circuit, has also recognized that valuation of a claim under Section 506 occurs in




                                                 2



Case 20-80495-CRJ11            Doc 193 Filed 11/19/20 Entered 11/19/20 12:27:15               Desc
                                 Main Document    Page 2 of 5
connection with confirmation of a plan. See, Green Tree Acceptance, Inc. v. Calvert (In re

Calvert), 907 F.2d 1069, 1071, n.1 (11th Cir.1990).

       4.      The Affidavit of Mark Cobb which was attached to the Bank’s Motion as Exhibit

10 supports the fact that the Bank cannot be bound by the value in its proof of claim. Cobb clearly

states that the value of the Aircraft will decline if the logs are not maintained or maintenance

performed on the Aircraft. Neither RWS nor Rex are performing these duties and therefore the

value of the Aircraft is declining post-petition to the detriment of the Bank.

       5.      RWS and Rex further argue that the Bank are not entitled to relief from the stay as

to the Aircraft because the Debtors suspect that the Bank has not properly perfected its security

interest in the airplane. This assertion is incorrect. The Bank has previously attached to its Motion

it’s Aircraft Security Agreement. See Exhibit “6.”        Attached to this Reply is a copy of an

acknowledgment of the recordation of aircraft security conveyance that was filed with the FAA

aircraft registry on December 2, 2013. See attached Exhibit “1.” Additionally, the Debtors have

filed UCC 1 financing statements with both the Secretary of State for Alabama and for Florida.

See attached Exhibits “2” and “3” respectively.

       6.      Pursuant to 14 C.F.R § 49.45 a release (defined as a discharge of a debt by act of

the creditor) must be in a “form equivalent to AC Form 8050-41 and contain a description of the

encumbrance, the recording information furnished to the holder at the time of recording, and the

collateral released.” No such documentation exists in this case. Therefore, the Bank’s security

interest Aircraft remains valid and outstanding. The Bank’s motion should not be denied based on

the Debtors speculations.




                                                  3



Case 20-80495-CRJ11          Doc 193 Filed 11/19/20 Entered 11/19/20 12:27:15                 Desc
                               Main Document    Page 3 of 5
       Respectfully submitted on this 19th day of November, 2020.


                                                     /s/ Kevin D. Heard
                                                     KEVIN D. HEARD
Of Counsel:
HEARD, ARY & DAURO, LLC
303 Williams Avenue
Park Plaza, Suite 921
Huntsville, Alabama 35801
Tel: (256) 535-0817
Fax: (256) 535-0818
kheard@heardlaw.com

                                CERTIFICATE OF SERVICE

        I hereby certify that on this 19th day of November, 2020, I served a copy of the foregoing
Reply to Debtors’ Response in Opposition to Bryant Bank’s Motion for Stay Relief on the
parties listed below and on the attached matrix by depositing the same in the United States Mail,
postage prepaid and properly addressed, via electronic mail at the e-mail address below, unless the
party being served is a registered participant in the CM/ECF System for the United States
Bankruptcy Court for the Northern District of Alabama, service has been made by a “Notice of
Electronic Filing” pursuant to FRBP 9036 in accordance with subparagraph II.B.4. of the Court’s
Administrative Procedures as indicated below:

Notice will be electronically mailed to:
Richard M. Blythe Richard_Blythe@alnba.uscourts.gov, courtmaildec@alnba.uscourts.gov
James Cameron james@jmcgville.com, rhonda@jmcgville.com
Charles Paul Davis pdavis@cpdlaw.com, lyoung@cpdlaw.com, jgrayson@cpdlaw.com,
mbeach@cpdlaw.com
Jackson E. Duncan Jackson.duncan@mccalla.com, mccallaecf@ecf.courtdrive.com
Robert J. Landry Robert_landry@alnba.uscourts.gov, courtmailann@alnba.uscourts.gov
Tracy A. Marion TAM@lanierford.com, dfrancois@lanierford.com
Tazewell Shepard taze@ssmattorneys.com, janelle@ssmattorneys.com
Tazewell Taylor Shepard ty@ssmattorneys.com, janelle@ssmattorneys.com
Paul Joseph Spina pspina@spinalavell.com

Notice will not be electronically mailed to:
PRA Receivables Management LLC
PO Box 41021
Norfolk, VA 23541

James H. Richardson
Richardson Maples PC

                                                4



Case 20-80495-CRJ11         Doc 193 Filed 11/19/20 Entered 11/19/20 12:27:15                Desc
                              Main Document    Page 4 of 5
301 East Homes Ave., Suite 100
Huntsville, AL 35801

                                             /s/ Kevin D. Heard
                                             KEVIN D. HEARD




                                         5



Case 20-80495-CRJ11       Doc 193 Filed 11/19/20 Entered 11/19/20 12:27:15   Desc
                            Main Document    Page 5 of 5
